UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended July 30, 2010 THE TORO COMPANY (Exact name of registrant as specified in its charter) Delaware 1-8649 41-0580470 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 8111 Lyndale Avenue South Bloomington, Minnesota55420 Telephone number: (952) 888-8801 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer S Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS The number of shares of Common Stock outstanding as of August 27, 2010 was 31,310,103. THE TORO COMPANY INDEX TO FORM 10-Q Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Earnings – Three and Nine Months Ended July 30, 2010 and July 31, 2009 3 Condensed Consolidated Balance Sheets - July 30, 2010, July 31, 2009, and October 31, 2009 4 Condensed Consolidated Statements of Cash Flows - Nine Months Ended July 30, 2010 and July 31, 2009 5 Notes to Condensed Consolidated Financial Statements 6-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25-26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 27-28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 Signatures 31 2 PART I.FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS THE TORO COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Unaudited) (Dollars and shares in thousands, except per share data) Three Months Ended Nine Months Ended July 30, July 31, July 30, July 31, Net sales $ Cost of sales Gross profit Selling, general, and administrative expense Earnings from operations Interest expense ) Other income (expense), net ) ) Earnings before income taxes Provision for income taxes Net earnings $ Basic net earnings per share of common stock $ Diluted net earnings per share of common stock $ Weighted-average number of shares of common stock outstanding – Basic Weighted-average number of shares of common stock outstanding – Diluted See accompanying notes to condensed consolidated financial statements. 3 THE TORO COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands) July 30, July 31, October 31, ASSETS Cash and cash equivalents $ $ $ Receivables, net Inventories, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant, and equipment Less accumulated depreciation Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current portion of long-term debt $ $ $ Short-term debt - Accounts payable Accrued liabilities Total current liabilities Long-term debt, less current portion Deferred revenue Other long-term liabilities Stockholders' equity: Preferred stock, par value $1.00, authorized 1,000,000 voting and 850,000 non-voting shares, none issued and outstanding - - - Common stock, par value $1.00, authorized 100,000,000 shares, issued and outstanding 31,310,103 shares as of July 30, 2010, 34,441,771 shares as of July 31, 2009, and 33,369,486 shares as of October 31, 2009 Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See accompanying notes to condensed consolidated financial statements. 4 THE TORO COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Nine Months Ended July 30, July 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Equity (income) losses from investments ) 46 Provision for depreciation and amortization Gain on disposal of property, plant, and equipment ) ) Stock-based compensation expense Decrease in deferred income taxes Changes in operating assets and liabilities, net of effect of acquisitions: Receivables, net ) ) Inventories, net ) Prepaid expenses and other assets ) Accounts payable, accrued expenses, deferred revenue, and other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Proceeds from asset disposals Increase in investment in affiliates ) - Decrease in other assets Acquisitions, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities: Decrease in short-term debt - ) Repayments of long-term debt, net of costs ) ) Excess tax benefits from stock-based awards Proceeds from exercise of stock-based awards Purchases of Toro common stock ) ) Dividends paid on Toro common stock ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents as of the beginning of the fiscal period Cash and cash equivalents as of the end of the fiscal period $ $ 5 THE TORO COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) July 30, 2010 Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and notes required by U.S. generally accepted accounting principles (GAAP) for complete financial statements. Unless the context indicates otherwise, the terms “company” and “Toro” refer to The Toro Company and its consolidated subsidiaries. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments, consisting primarily of recurring accruals, considered necessary for a fair presentation of the financial position and results of operations. Since the company’s business is seasonal, operating results for the nine months ended July 30, 2010 cannot be annualized to determine the expected results for the fiscal year ending October 31, 2010. Additional factors that could cause the company’s actual results to differ materially from its expected results, including any forward-looking statements made in this report, are described in the company’s most recently filed Annual Report on Form 10-K (Item 1A. Risk Factors) and later in this report under Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations– Forward-Looking Information. The company’s fiscal year ends on October 31, and quarterly results are reported based on three month periods that generally end on the Friday closest to the quarter end. For comparative purposes, however, the company’s second and third quarters always include exactly 13 weeks of results so that the quarter end date for these two quarters is not necessarily the Friday closest to the quarter end. For further information, refer to the consolidated financial statements and notes included in the company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2009. The policies described in that report are used for preparing quarterly reports. Accounting Policies In preparing the consolidated financial statements in conformity with U.S. GAAP, management must make decisions that impact the reported amounts of assets, liabilities, revenues, expenses, and the related disclosures, including disclosures of contingent assets and liabilities. Such decisions include the selection of the appropriate accounting principles to be applied and the assumptions on which to base accounting estimates. Estimates are used in determining, among other items, sales promotions and incentives accruals, inventory valuation, warranty accruals, allowance for doubtful accounts, pension and postretirement accruals, self-insurance accruals, useful lives for intangible assets, and future cash flows associated with impairment testing for goodwill and other long-lived assets. These estimates and assumptions are based on management’s best estimates and judgments. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors that management believes to be reasonable under the circumstances, including the current economic environment. Management adjusts such estimates and assumptions when facts and circumstances dictate. A number of these factors are discussed in the company’s Annual Report on Form 10-K (Item 1A. Risk Factors) for the fiscal year ended October 31, 2009, which include, among others, economic conditions, foreign currency exchange rate impact, commodity costs, credit conditions, andconsumer spending and confidence levels, all of which may increase the uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined with precision, actual amounts could differ significantly from those estimated at the time the consolidated financial statements are prepared. Changes in those estimates resulting from changes in the economic environment will be reflected in the consolidated financial statements in future periods. Acquisitions and Divestiture On April 30, 2010, the company completed the purchase of certain assets and assumed certain liabilities from USPraxis, Inc., a manufacturer of stump grinders, wood chippers, and log splitters for rental centers and landscape professionals. The addition of these products broadens and strengthens the company’s equipment solutions for the rental and landscape markets. The estimated purchase price was $2.5 million, which included a cash payment, the issuance of a long-term note, and an estimated earnout consideration. On December 1, 2009, during the first quarter of fiscal 2010, the company’s wholly owned domestic distribution company completed the acquisition of certain assets and the assumption of certain liabilities of one of the company’s independent Midwestern-based distribution companies. During the first quarter of fiscal 2009, the company completed the sale of a portion of the operations of its company-owned distributorship. These acquisitions and divestiture were immaterial based on the company’s consolidated financial condition and results of operations. 6 Comprehensive Income Comprehensive income and the components of other comprehensive income (loss) were as follows: Three Months Ended Nine Months Ended (Dollars in thousands) July 30, July 31, July 30, July 31, Net earnings $ Other comprehensive income (loss): Cumulative translation adjustments ) ) Pension liability adjustment, net of tax - Unrealized gain (loss) on derivative instruments, net of tax ) ) Comprehensive income $ Stock-Based Compensation Under the company’s equity-based compensation plans, option awards are granted with an exercise price equal to the closing price of the company’s common stock on the date of grant, as reported by the New York Stock Exchange. Options are generally granted to non-employee directors, officers, and other key employees in the first quarter of the company’s fiscal year. Option awards vest one-third each year over a three-year period and have a ten-year term. Compensation expense equal to the grant date fair value is generally recognized for these awards over the vesting period. However, if a director has served on the company’s Board of Directors for ten full fiscal years or longer, the fair value of the options granted is fully expensed as of the date of the grant. Similarly, options granted to officers and other key employees are also subject to accelerated expensing if the option holder meets the retirement definition set forth in the applicable equity-based compensation plan. In that case, the fair value of the options is expensed in the year of grant because the option holder must be employed as of the end of the fiscal year in which the options are granted in order for the option to continue to vest following retirement. Key employees are also granted the right to receive shares of common stock or performance share units, contingent on the achievement of performance goals of the company, which are generally measured over a three-year period. The number of shares of common stock a participant receives will be increased (up to 200 percent of target levels) or reduced (down to zero) based on the level of achievement of performance goals and vest over a three-year period. Performance share awards are granted in the first quarter of the company’s fiscal year. Compensation expense is recognized for these awards on a straight-line basis over the vesting period based on the fair value as of the date of grant and the probability of achieving performance goals. Total compensation expense for option and performance share awards for the third quarter of fiscal 2010 and 2009 was $2.5 million and $0.9 million, respectively. Year-to-date compensation expense for option and performance share awards through the third quarter of fiscal 2010 and 2009 was $5.4 million and $3.0 million, respectively. The fair value of each share-based option is estimated on the date of grant using a Black-Scholes valuation method that uses the assumptions noted in the table below. The expected life is a significant assumption as it determines the period for which the risk-free interest rate, volatility, and dividend yield must be applied. The expected life is the average length of time over which the employee groups are expected to exercise their options, which is based on historical experience with similar grants. Separate groups of employees with similar historical exercise behavior are considered separately for valuation purposes. Expected volatilities are based on the movement of the company’s common stock over the most recent historical period equivalent to the expected life of the option. The risk-free interest rate for periods within the contractual life of the option is based on the U.S. Treasury rate over the expected life at the time of grant. Dividend yield is estimated over the expected life based on the company’s dividend policy, historical dividends paid, expected future cash dividends, and expected changes in the company’s stock price. The following table illustrates the assumptions for options granted in the following fiscal periods. Fiscal 2010 Fiscal 2009 Expected life of option in years 6 6 Expected volatility 33.00% - 33.07% 30.57% - 30.60% Weighted-average volatility 33.00% 30.60% Risk-free interest rate 2.51% - 2.87% 2.26% - 3.16% Expected dividend yield 1.52% - 1.68% 1.53%- 1.81% Weighted-average dividend yield 1.54% 1.79% 7 The weighted-average fair value of options granted during the first quarter of each of fiscal 2010 and 2009 was $12.33 per share and $7.93 per share, respectively. The fair value of performance share awards granted during the first quarter of each of fiscal 2010 and 2009 was $40.73 per share and $28.62 per share, respectively. No option or performance share awards were granted during the second or third quarters of fiscal 2010 or fiscal 2009. Inventories Inventories are valued at the lower of cost or net realizable value, with cost determined by the last-in, first-out (LIFO) method for most inventories and first-in, first-out (FIFO) method for all other inventories. The company establishes a reserve for excess, slow-moving, and obsolete inventory that is equal to the difference between the cost and estimated net realizable value for that inventory. These reserves are based on a review and comparison of current inventory levels to the planned production, as well as planned and historical sales of the inventory. Inventories were as follows: (Dollars in thousands) July 30, July 31, October 31, Raw materials and work in process $ $ $ Finished goods and service parts Total FIFO value Less: adjustment to LIFO value Total $ $ $ Per Share Data Reconciliations of basic and diluted weighted-average shares of common stock outstanding are as follows: Three Months Ended Nine Months Ended (Shares in thousands) July 30, July 31, July 30, July 31, Basic Weighted-average number of shares of common stock Assumed issuance of contingent shares - - 3 5 Weighted-average number of shares of common stock and assumed issuance of contingent shares Diluted Weighted-average number of shares of common stock and assumed issuance of contingent shares Effect of dilutive securities Weighted-average number of shares of common stock, assumed issuance of contingent shares, and effect of dilutive securities Options to purchase an aggregate of 320,490 and 1,493,976 shares of common stock outstanding during the third quarters of fiscal 2010 and 2009, respectively, were excluded from the diluted net earnings per share calculation because their exercise prices were greater than the average market price of the company’s common stock during the same respective periods. Options to purchase an aggregate of 331,730 and 1,495,271 shares of common stock outstanding during the year-to-date periods through the third quarter of fiscal 2010 and 2009, respectively, were excluded from the diluted net earnings per share calculations because their exercise prices were greater than the average market price of the company’s common stock during the same respective periods. 8 Goodwill The changes in the net carrying amount of goodwill for the first nine months of fiscal 2010 were as follows: (Dollars in thousands) Professional Residential Segment Segment Total Balance as of October 31, 2009 $ $ $ Translation adjustment 29 48 77 Balance as of July 30, 2010 $ $ $ Other Intangible Assets The components of other amortizable intangible assets were as follows: (Dollars in thousands) July 30, 2010 Estimated Life (Years) Gross Carrying Amount Accumulated Amortization Net Patents 5-13 $ $ ) $ Non-compete agreements 2-10 ) Customer related 6-13 ) Developed technology 2-10 ) Other ) — Total amortizable ) Non-amortizable -Trade names — Total other intangible assets, net $ $ ) $ (Dollars in thousands) October 31, 2009 Estimated Life (Years) Gross Carrying Amount Accumulated Amortization Net Patents 5-13 $ $ ) $ Non-compete agreements 2-10 ) Customer related 10-13 ) Developed technology 2-10 ) Other ) — Total amortizable ) Non-amortizable -Trade names — Total other intangible assets, net $ $ ) $ Amortization expense for intangible assets during the first nine months of fiscal 2010 was $2.0 million. Estimated amortization expense for the remainder of fiscal 2010 and succeeding fiscal years is as follows: fiscal 2010 (remainder), $0.7 million; fiscal 2011, $2.9 million; fiscal 2012, $2.8 million; fiscal 2013, $2.6 million; fiscal 2014, $2.3 million; fiscal 2015, $2.1 million; and after fiscal 2015, $5.0 million. Investment in Joint Venture On August 12, 2009, the company and TCF Inventory Finance, Inc. (TCFIF), a subsidiary of TCF National Bank, established a joint venture in the form of a Delaware limited liability company named Red Iron Acceptance, LLC (Red Iron) to provide inventory financing, including floor plan and open account receivable financing, to distributors and dealers of the company’s products in the U.S. and to select distributors of the company’s products in Canada. The initial term of the joint venture will continue until October 31, 2014, subject to unlimited automatic two-year extensions thereafter. Either the company or TCFIF may elect not to extend the initial term or any subsequent term by giving one-year notice to the other party of its intention not to extend the term. Red Iron began financing floor plan receivables during the company’s fourth quarter of fiscal 2009. The company sells to Red Iron certain inventory receivables, including floor plan and open account receivables, from distributors and dealers of the company’s products, at a purchase price equal to the face value of the receivables. As the company sells receivables to Red Iron, the company derecognizes non-recourse receivables from its books upon receipt of cash from Red Iron for receivables sold. During the first quarter of fiscal 2010, the company sold to Red Iron open account receivables for customers whose floor plan receivables were sold to Red Iron during the fourth quarter of fiscal 2009, as well as 9 for customers whose floor plan receivables were previously financed by a third party financing company, in the aggregate amount of $18.1 million. The company owns 45 percent of Red Iron and TCFIF owns 55 percent of Red Iron. The company accounts for its investment in Red Iron under the equity method of accounting. The company and TCFIF each contributed a specified amount of the estimated cash required to enable Red Iron to purchase the company’s inventory financing receivables and to provide financial support for Red Iron’s inventory financing programs. Red Iron borrows the remaining requisite estimated cash utilizing a $450 million secured revolving credit facility established under a credit agreement between Red Iron and TCFIF. The company’s total investment in Red Iron as of July 30, 2010 was $10.6 million. The company has not guaranteed the outstanding indebtedness of Red Iron. The company has agreed to repurchase products repossessed by Red Iron, up to a maximum aggregate amount of $7.5 million in a calendar year. In addition, the company provided recourse to Red Iron for certain outstanding receivables, which amounted to $0.7 million as of July 30, 2010. Red Iron purchased $627.0 million of receivables from the company during the first nine months of fiscal 2010, which includes the initial purchase of open accounts receivable in the aggregate amount of $18.1 million. As of July 30, 2010, Red Iron’s total assets were $212.5 million and total liabilities were $189.0 million. Red Iron’s net income from operations since inception through July 30, 2010 was $3.2 million. Segment Data The presentation of segment information reflects the manner in which management organizes segments for making operating decisions and assessing performance. On this basis, the company has determined it has three reportable business segments: professional, residential, and distribution. The distribution segment, which consists of a wholly owned domestic distribution company, has been combined with the company’s corporate activities and elimination of intersegment revenues and expenses that is shown as “Other” in the following tables. The following table shows the summarized financial information concerning the company’s reportable segments: (Dollars in thousands) Three months ended July 30, 2010 Professional Residential Other Total Net sales $ Intersegment gross sales ) - Earnings (loss) before income taxes ) Three months ended July 31, 2009 Professional Residential Other Total Net sales $ Intersegment gross sales ) - Earnings (loss) before income taxes ) Nine months ended July 30, 2010 Professional Residential Other Total Net sales $ Intersegment gross sales ) - Earnings (loss) before income taxes ) Total assets Nine months ended July 31, 2009 Professional Residential Other Total Net sales $ Intersegment gross sales ) - Earnings (loss) before income taxes ) Total assets 10 The following table presents the details of the Other segment operating loss before income taxes: Three Months Ended Nine Months Ended (Dollars in thousands) July 30, July 31, July 30, July 31, Corporate expenses $ ) $ ) $ ) $ ) Finance charge revenue - - Elimination of corporate financing expense - - Interest expense, net ) Other ) Total $ ) $ ) $ ) $ ) Warranty Guarantees The company’s products are warranted to ensure customer confidence in design, workmanship, and overall quality. Warranty coverage ranges from a period of six months to seven years, and generally covers parts, labor, and other expenses for non-maintenance repairs. Warranty coverage generally does not cover operator abuse or improper use. One of the company’s authorized distributors or dealers must perform warranty work. Distributors and dealers submit claims for warranty reimbursement and are credited for the cost of repairs, labor, and other expenses as long as the repairs meet prescribed standards. Warranty expense is accrued at the time of sale based on the estimated number of products under warranty, historical average costs incurred to service warranty claims, the trend in the historical ratio of claims to sales, the historical length of time between the sale and resulting warranty claim, and other minor factors. Special warranty reserves are also accrued for major rework campaigns. The company also sells extended warranty coverage on select products for a prescribed period after the factory warranty period expires. Warranty provisions, claims, and changes in estimates for the first nine-month periods in fiscal 2010 and 2009 were as follows: (Dollars in thousands) Beginning Warranty Warranty Changes in Ending Nine Months Ended Balance Provisions Claims Estimates Balance July 30, 2010 $ $ $ ) $ $ July 31, 2009 $ $ $ ) $ $ Postretirement Benefit and Deferred Compensation Plans The following table presents the components of net periodic benefit costs of the company’s postretirement medical and dental benefit plan: Three Months Ended Nine Months Ended (Dollars in thousands) July 30, July 31, July 30, July 31, Service cost $
